19-11527-tmd Doc#27-17 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 15 -
Assignment of Mortgage/Deed of Trust and Assignment of Leases and R Pg 1 of 4




                                                                EXHIBIT "15"



                                                                        ATX000252
19-11527-tmd Doc#27-17 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 15 -
Assignment of Mortgage/Deed of Trust and Assignment of Leases and R Pg 2 of 4




                                                                        ATX000253
19-11527-tmd Doc#27-17 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 15 -
Assignment of Mortgage/Deed of Trust and Assignment of Leases and R Pg 3 of 4




                                                                        ATX000254
19-11527-tmd Doc#27-17 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 15 -
Assignment of Mortgage/Deed of Trust and Assignment of Leases and R Pg 4 of 4




                                                                        ATX000255
